DETAILED ACTION
First Office Action with respect to claims 1-20.  Claims 1, 11 and 20 are independent.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

List of cited references
US-2006/0286982 A1
Prakash et al. 
12-2006
US-8,094,633 B2
Mohanty et al.
01-2012
US-2020/0077358 A1
Kovacs et al. 
03-2020
3GPP TR 38.821 V0.7.0  
R3-193293
05-2019





Double Patenting
With reference to co-pending Application No.16/983,250, the instant claims may be provisionally rejected on the ground of non-statutory double patenting as possibly being unpatentable over one or more claim of the co-pending application.  Although the claims at issue are not identical, depending on the amendments to the claims of both applications, care must be taken to ensure that they do not become patentably distinct from each other. This would result in  a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 4, 5, 14 and 15 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The cited prior art doesn’t explicitly teach the subject matter of the claims when combined with the base and intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 9-12, 14-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash (2006/0286982) in view of R3-193293.

Regarding claim 1,Prakash discloses – A method comprising: sending, by a wireless device to an access and mobility management function (AMF) via an access network, a first registration request message comprising a first geographical coordinate of a first geographical location; receiving, from the AMF, a registration accept message comprising a radius value; moving, by the wireless device to a second geographical location; determining that a distance between the first geographical coordinate and a second geographical coordinate of the second geographical location is larger than the radius value; and sending, in response to the determining, a second registration request message comprising the second geographical coordinate. [0042-0051] and Figs 3-5 & 7B.
Prakash teaches an adaptive registration area method where an access terminal determines if it is outside a registration boundary (i.e. registration area) that may be determined by several methods including the preference of operators of the system.  [0042] After performing a first registration, a new registration area (i.e. second registration area) is determined and includes a radial geographical area in addition to initial registration area. The radius of the second registration area is a distance between the locations. [0045] The registration request message includes the location of the access terminal. [0049] Access terminal determines that a new registration is required and transmits a new registration message that includes the current location to perform a new registration. [0048-0049] Using the location information, the network may determine parameters to use to adjust the paging area for the access terminal in response to receiving the first registration request. [0042-0051] and Figs 3-5 & 7B.
Prakash doesn’t expressly teach the AMF of an access network.  However, without defining what the access and mobility management function and/or the access network are it may be assumed that the network component(s) of the access networks described in [0053] of Prakash suffice. 
In an analogous art, R3-193293 teaches a non-terrestrial-GEO network where a UE is capable of determining its location and the AMF is made aware of the UE location along with assistance information including UE type, UE speed and time-stamp info.  Sections 8.2 – 8.2.2.1 and Figs 8.2.1.1-1 & 8.2.2-1.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have used the techniques of Prakash in the system of R3-193293.  The adaptive registration area method(s) of Prakash would have provided the 3GPP system(s) discussed in R3-193293 with a modified alternative to the problem of a UE leaving registration areas, paging reception areas, beam  coverage, etc. It also would have enabled the porting of Prakash to comply with the systems of R3-193293, for example using the 3GPP registration scenarios.  The modification of R3-193293 with Prakash would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.

Regarding claim 2, Prakash teaches and/or suggests a first zone is a circle centered by the first geographical coordinate with the radius value; and the determining is further based on that the wireless device left the first zone. (access terminal determines that it has traveled out of its registration area and must register with network to notify its new location. This determination may be made using the current location of the access terminal. Various techniques may be employed to determine the current location, for example using Global Position System or the current serving base station identification (ID).) [0043-0044]] and Figs. 3, 4A, 4B & 4C

Regarding claim 6, Prakash teaches and/or suggests receiving a second registration accept message in response to sending the second registration request message, wherein the second registration accept message comprises second geographical zone information.( the access terminal 116, again based on its location, will determine that registration is required and will perform a second registration. In an aspect, when the second registration is performed, a new registration area is created (i.e. the third registration area) which includes all the areas of second registration area and coverage area 406 of bases station 422. Similar to the second registration area, additional base stations sounding the second registration area my also be included. Also, in an aspect, the second registration area may also include base station coverage area 408 of base station 424. Thus, making third registration area to include base station coverage areas 4)  [0044-0045] and Figs. 5 & 7A.

Regarding claim 9, R3-193293 teaches and/or suggests the access network is a moving access network. Sections 8.2 – 8.2.2.1

Regarding claim 10, R3-193293 teaches and/or suggests the access network comprises at least one of: a low earth orbit (LEO) satellite: a medium earth orbit (MEO) satellite: a geostationary earth orbit (GEO) satellite: an unmanned aircraft system (UAS) platform; or a high elliptical orbit (HEO) platform. Sections 8.2 – 8.2.2.1

Regarding claim 11, the analysis used for claim 1 applies as the claims contain similar features. Also, see access terminal, UE, at [0025] and Fig. 1.

Regarding claim 12, the analysis used for claim 2 applies.
Regarding claim 16, the analysis used for claim 6 applies.
Regarding claim 19, the analysis used for claim 10 applies.

Regarding claim 20, the analysis used for claim 1 applies as the claims contain similar features. Also, see system at [0037] and Figs. 1 & 2.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash (2006/0286982) in view of R3-193293 and further in view of Mohanty (8,094,633).

Regarding claim 3, R3-193293 teaches and/or suggests but does not specifically disclose,the first registration request message further comprises at least one of: an average speed of the wireless device; a mobility pattern of the wireless device; a direction of a movement of the wireless device; an indication indicating a privacy request of the wireless device; or a time stamp of the first geographical coordinate. (AMF is made aware of the UE location along with assistance information including UE type, UE speed and time-stamp info.) Sections 8.2 – 8.2.2.1  Prakash also teaches sending location using GPS (which includes 3D coordinates and time of measurement).
In an analogous art, Mohanty teaches an adapting paging area where the area may be determined based on a speed of a mobile station (MS). The radius of the area may be determined by the average speed of the MS.  The MS may determine its speed and include it as a dynamically changing communication characteristic used to determine a new paging area. Abstract, (Col:5, Ln:5-28), (Col:6, Ln:6-46), (Col:11, Ln:46-67) and Figs. 2, 3 & 5.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have used the MS speed as a factor for determining when the MS is leaving or has left the area, as taught in Mohanty, in combination with the techniques and systems of Prakash with R3-193293.  This would have provided further characteristics of the UE movement in calculating the adaptive registration/paging areas. The modification of R3-193293/Prakash with Mohanty would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.
Regarding claim 13, the analysis used for claim 3 applies.

Claims 7, 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash (2006/0286982) in view of R3-193293 and further in view of Kovacs (2020/0077358).

Regarding claim 7, Prakash with R3-193293 doesn’t expressly disclose the second geographical zone information comprises: a length of a zone; and a width of the zone.
In an analogous art, Kovacs teaches an access network signaling geographical definitions of Geo-Areas (GAs) and/or an update to GA map to at least one user equipment (UE) in a network, and receiving a tracking area update (TAU) and/or radio access network (RAN)-based notification area update (RNAU) when the at least one UE detects a change in the at least one UE's GA location. The GA size and shape can be adapted (statically defined, or dynamically updated) and can have any shape that allows a suitable tiling pattern (e.g., hexagon, squares) in the area of interest. Abstract and [0097].
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have used the required coordinates and dimensions for the area in order to define the location and the shape of the area as was known in the art and mentioned in Kovacs for defining GA defined tracking or registration areas.  Replacing radius with length, width, etc. in the system of R3-193293/Prakash with Mohanty would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.

Regarding claims 8, 17 and 18, the analysis used for claim 7 applies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-2010/0329213 A1
Hayashi, Sadafuku
12-2010
US-2009/0124255 A1
Okubo et al.
05-2009
US-2021/0143897 A1
Edge, Stephen W.
05-2021



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon at telephone number (571) 270-7795 and/or fax number (571) 270-8795.  The examiner can normally be reached Mon-Fri. from 9:00-6:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM NEALON/Primary Examiner, Art Unit 2643